DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saeki et al. (US 2018/0126835) in view of Katayama et al. (US 9,837,645 B2).
Saeki et al. disclose a mounting structure for a power storage device, the mounting structure comprising: a power storage device (42) having an upper surface and a lower surface and a housing case; a floor member (31A) formed as a floor of a vehicle, the power storage device being fixed to the floor member; and a rear bracket (52/64) for fixing a rear portion of the power storage device to the floor member, wherein the housing case includes a lower case (lower half of case) having a rear wall that faces rearward, and an upper case (upper half of case) fixed to the lower case to cover a side of the upper surface of the power storage stack, the floor member is provided with an attachment portion for attaching the rear bracket on a rear side of the rear wall (Fig. 2), the rear bracket includes a front end portion (64) fixed to the rear wall, and a rear end portion (52) attached to the attachment portion, and the front end portion of the rear bracket is fixed to the rear wall to be located between the upper surface and the lower surface of the power storage device in an up-down direction (Fig. 2).
Saeki et al. are silent with respect to the details of the power storage stack (Saeki et al. refer to “a single battery 42”). Katayama et al. disclose a power storage device including a power storage stack (26), a side of the lower surface of the power storage stack being fixed to the lower case (column 5, lines 8 – 12), the power storage stack is disposed inside the housing case to provide a gap between the power storage stack and the rear wall (Fig. 3), and a rear bracket is fixed to the rear wall to be located between the upper surface and the lower surface of the power storage stack in an up-down direction (Fig. 3). It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to substitute the battery in the power storage device of Saeki et al. with the power storage stack of Katayama et al. to secure and protect the power storage device during a collision.
As for claim 2, Saeki et al. further disclose the rear wall having an upper end at a position lower than the upper surface of the power storage stack in the up-down direction, and the front end portion of the rear bracket is fixed to the rear wall at a position lower than the upper end of the rear wall (if the rear wall is considered to end above the bracket, below the bulging portion).
As for claim 3, Katayama et al. further disclose the rear surface of the power storage stack provided with a terminal portion (30) that protrudes rearward, and the upper end of the rear wall is located at a position lower than the terminal portion (Fig. 3). As for claim 4, Katayama et al. further disclose the upper case including a wall that has a lower end portion located at a position lower than the terminal portion, and that faces the rear surface from a rear side, and on a rear side of the terminal portion, the wall has a bulging portion (46) that bulges more rearward than the lower end portion (Fig. 3). Saeki et al. show such a bulging portion but are silent with respect to a location of a terminal. It would have been obvious to arrange the bulging portion with respect to the terminal as disclosed by Katayama et al. in order to protect the terminal in the event of a rear collision.
As for claim 5, Saeki et al. disclose front end portions “fixed to” the rear wall (paragraph [0063]). While Saeki et al. do not explicitly disclose welding, Saeki et al. teach the use of welding elsewhere on the vehicle. Such a means of fastening is old and well-known in the art, and could be utilized with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katy M Ebner whose telephone number is (571)272-5830. The examiner can normally be reached Monday - Thursday, 10 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Katy M Ebner/               Primary Examiner, Art Unit 3618